DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/28/2022 without traverse of Group I, species I-2, claims 8-17 for further examination. Claims 1-7 & 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/07/2021, 01/20/2022 & 03/14/2022 are being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “workpiece transport system” in claims 8 & 17; “metrology system” in claims 8-10, 14-15 & 17; “control system” in claim 8, 12-13 & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 8-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 8, lines 3-4 recite “the OLED deposition system”, then claims 9-17, line 1 recite “the deposition system” wherein it is unclear whether they are all the same deposition systems or different deposition systems. For examination purposes, examiner is interpreting “the OLED deposition system” in lines 3-4 as “the deposition system”. To correct this problem, amend lines 3-4 to recite “the deposition system”.
	As regards to claim 8, line 4 recites “vacuum conditions”, then lines 7 & 16 recite “vacuum” wherein it is unclear whether they are all the same vacuum or different vacuums. For examination purposes, examiner is interpreting “vacuum” in lines 7 & 16 as “the vacuum conditions”. To correct this problem, amend lines 7 & 16 to recite “the vacuum conditions”.
Claims 9-17 are rejected at least based on their dependency from claim 8.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 8-17 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Winters et al. (US 7,214,554 B2) hereinafter Winters.
	As regards to claim 8, Winters discloses an organic light-emitting diode (OLED) deposition system (abs; fig 1-6), comprising: 
a workpiece transport system 320 configured to position a workpiece 100/200/400 within the deposition system under controlled vacuum conditions (col 4, ln 45-col 5, ln 11; fig 4); 
two or more deposition chambers 302-306, 308, each deposition chamber 302-306, 308 configured to deposit respective layers of organic material onto the workpiece 100/200/400, wherein the two or more deposition chambers 302-306, 308 are coupled such that the controlled vacuum conditions are maintained around the workpiece 100/200/400 while the workpiece 100/200/400 is transferred between a first deposition chamber 302-306, 308 and a second deposition chamber 302-306, 308 of the two or more deposition chambers 302-306, 308 by the workpiece transport system 320, wherein the first deposition chamber 302-306, 308 is configured to deposit a first layer in a device region and in a first test region separate from the device region, and wherein the second deposition chamber 302-306, 308 is configured to deposit a second layer in the device region over the first layer and in a second test region separate from the device region and the first test region and that does not overlie the first layer (col 3, ln 42-col 5, ln 11; col 5, ln 66-col 8, ln 31; fig 2-4); 
a transfer chamber 307+310 interconnected to the two or more deposition chambers 302-306, 308 and configured to receive the workpiece 100/200/400 from the two or more deposition chambers 302-306, 308 by the workpiece transport system 320 while maintaining the controlled vacuum conditions and retaining the workpiece 100/200/400 within the transfer chamber 307+310 (col 3, ln 42-col 5, ln 11; col 5, ln 66-col 8, ln 31; fig 2-4); 
a metrology system 420 having one or more sensors (col 5, ln 12-46) positioned to perform measurements of the workpiece 100/200/400 within the transfer chamber 307+310 (col 5, ln 12-53; fig 5); and 
a control system to control a sequential deposition of the respective layers of organic material onto the workpiece 100/200/400 by the two or more deposition chambers 302-306, 308 to form an organic light-emitting diode layer stack, the control system configured to cause the first deposition chamber 302-306, 308 of the two or more deposition chambers 302-306, 308 to deposit the first layer of a first organic material onto the workpiece 100/200/400 in the device region and the first test region, cause the workpiece transport system 320 to transfer the workpiece 100/200/400 from the first deposition chamber 302-306, 308 to the second deposition chamber 302-306, 308, cause the second deposition chamber 302-306, 308 to deposit the second layer of a second organic material onto the workpiece 100/200/400 in the device region to build at least a portion of the organic light-emitting diode layer stack and in the second test region, cause the workpiece transport system 320 to transfer the workpiece 100/200/400 from the second deposition chamber 302-306, 308 to the transfer chamber 307+310, and receive from the metrology system 420 a first plurality of measurements of the first layer in the first test region on the workpiece 100/200/400 in the transfer chamber 307+310 and a second plurality of measurements of the second layer in the second test region on the workpiece 100/200/400 (col 3, ln 42-col 8, ln 31; fig 2-5).
As regards to claim 9, Winters discloses a deposition system (abs; fig 1-6), wherein the metrology system 420 is configured to perform, on the workpiece 100/200/400 in the transfer chamber 307+310, a first photoluminescence measurement of the first test region and a second photoluminescence measurement of the second test region (col 5, ln 12-53; fig 5).
As regards to claim 10, Winters discloses a deposition system (abs; fig 1-6), wherein the metrology system 420 is configured to perform, on the workpiece 100/200/400 in the transfer chamber 307+310, a first thickness measurement of the first test region and a second thickness measurement of the second test region (col 5, ln 12-53; fig 5).
As regards to claim 11, Winters discloses a deposition system (abs; fig 1-6), wherein the first and second thickness measurements comprise digital holographic microscopy measurements (col 5, ln 12-53; fig 5).
As regards to claim 12, Winters discloses a deposition system (abs; fig 1-6), wherein the control system is configured to determine a first doping concentration of the first layer from the first thickness measurement and the first photoluminescence measurement and to determine a second doping concentration of the second layer from the second thickness measurement and the second photoluminescence measurement (col 3, ln 42-col 8, ln 31; fig 4-5).
As regards to claim 13, Winters discloses a deposition system (abs; fig 1-6), wherein the control system is further configured to determine, from the first doping concentration measurement, updated second first processing parameter values for the first deposition chamber 302-306, 308, and cause the first deposition chamber 302-306, 308 to operate according to the updated first processing parameter values; and determine, from the second doping concentration measurement, updated second processing parameter values for the second deposition chamber 302-306, 308, and cause the second deposition chamber 302-306, 308 to operate according to the updated second processing parameter values (col 3, ln 42-col 8, ln 31; fig 4-5).
As regards to claim 14, Winters discloses a deposition system (abs; fig 1-6), wherein the metrology system 420 includes a metrology head (col 5, ln 12-46) movable positioned and movable within the transfer chamber 307+310 (col 5, ln 12-53; fig 5).
As regards to claim 15, Winters discloses a deposition system (abs; fig 1-6), wherein the metrology system 420 includes a metrology head (col 5, ln 12-46) movable positioned and movable within the transfer chamber 307+310 (col 5, ln 12-53; fig 5).
As regards to claim 16, Winters discloses a deposition system (abs; fig 1-6), wherein the control system is configured to cause an actuator (col 5, ln 37-46) to move the metrology head (col 5, ln 12-46) to be aligned with the first test region for the first plurality of measurements and to move the metrology head (col 5, ln 12-46) to be aligned with the second test region for the second plurality of measurements (col 3, ln 42-col 8, ln 31; fig 4-5).
As regards to claim 17, Winters discloses a deposition system (abs; fig 1-6), wherein the transfer chamber 307+310 includes a support 410 to receive the workpiece 100/200/400 from the workpiece transport system 320 and hold the workpiece 100/200/400 stationary as the metrology system 420 takes the first plurality of measurements (col 5, ln 12-53; fig 5).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717